Citation Nr: 1221158	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a bilateral sensorineural hearing loss disability (BHL).

2.  Entitlement to an earlier effective date than November 27, 2006, for an award of service connection for tinnitus and BHL.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that granted service connection for bilateral sensorineural hearing loss disability, and assigned a 20 percent disability rating, effective from November 27, 2006.  The Veteran perfected an appeal as to the initial rating assigned.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran's representative in an April 2009 statement.  Therefore, this matter is referred to the originating agency for appropriate action.  


REMAND

The Board notes that in his April 2008 NOD, and in a statement by his representative in April 2009, language was used that must be construed as disagreement with the effective date assigned for an award of service connection for tinnitus and BHL.  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) regarding this issue.  38 C.F.R. § 19.26 (2010).  The United States Court of Appeals for Veterans Claims has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the RO to issue an SOC and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Moreover, in his formal appeal, VA Form 9, the Veteran requested to appear at a hearing before a Veterans Law Judge in Washington, D.C. to argue the merits of the his claim.  Accordingly, the Veteran was scheduled for a hearing in November 2010.  
In a statement received in September 2010, the Veteran requested a change in venue to the New York RO as travel to Washington, D.C. would be a hardship.  See 38 C.F.R. § 20.1405(c) (2011).  This request has not been addressed.

Accordingly, this case is REMANDED to the RO for the following action:

1.  The RO should issue an SOC to the Veteran and his representative on the issues of entitlement to an effective date earlier than November 27, 2006,for an award of service connection for tinnitus and BHL.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

2.  If the Veteran perfects an appeal with respect to this issue, ensure that any indicated development is completed before the case is returned to the Board.

3.  The Veteran should be scheduled for a Travel Board hearing according to the docket number of his appeal. 

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

